Name: Regulation (EEC) No 1787/73 of the Council of 25 June 1973 amending Regulation (EEC) No 1463/70 on the introduction of recording equipment in road transport
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 7 . 73 Official Journal of the European Communities No L 181 / 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 1787/73 OF THE COUNCIL of 25 June 1973 amending Regulation (EEC) No 1463/70 on the introduction of recording equip ment in road transport 1975 ; whereas, moreover, recording equipment meeting the standards of Regulation (EEC) No 1463/70 is not yet available on the market ; Whereas it is particularly important for road safety and supervision of work that vehicles used for the carriage of dangerous goods should be fitted with recording equipment as soon as possible ; whereas the use on such vehicles of equipment of a type which has received national approval should be permissible during a transitional period ; whereas the derogation provided for in Article 20 (2) should therefore be extended to apply to vehicles used for the carriage of dangerous goods, registered before 1 January 1975 and fitted before that date with such equipment, so that this may be used until 31 December 1979 ; Whereas, pursuant to Article 133 of the Act of Acces ­ sion and to point III paragraph 4 of Annex VII thereto, the compulsory use of recording equipment is deferred in the new Member States until 1 January 1976 ; whereas the reference date for the abovemen ­ tioned derogation in the Member States should be made to coincide with this date ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parlia ­ ment ; Having regard to the Opinion of the Economic and Social Committee ; Whereas certain Member States have informed the Commission that they intend to exercise the power conferred on them by Article 20 ( 1 ) of Regulation (EEC) No 1463/70 ( ! ) whereby each Member State may prescribe, during the transitional period preceding the compulsory introduction of recording equipment meeting the requirements of the said Regu ­ lation, the installation and use of recording equipment of a type which has received national approval ; Whereas, where Member States exercise that power, equipment of a type which has received national approval may continue to be used until 31 December 1979 pursuant to the derogation provided for in Article 20(2) of Regulation (EEC) No 1463/70, except on vehicles registered for the first time on or after 1 January 1975 or on vehicles used for the carriage of dangerous goods whatever the date of their registra ­ tion ; Whereas Member States wishing to exercise the power conferred by Article 20(1 ) have found it difficult to prescribe that carriers must instal and use, on vehicles used for the carriage of dangerous goods, recording equipment which does not comply with the require ­ ments of Regulation (EEC) No 1463/70, since the equipment will have to be replaced on 1 January HAS ADOPTED THIS REGULATION : Sole Article Article 20 of Regulation (EEC) No 1463/70 shall be supplemented by the following : '3 . By way of derogation from Article 4(l)(b), the installation and use of recording equipment conforming to Annexes I and II to this Regulation shall be compulsory only from 1 January 1980 for vehicles registered before 1 January 1975 and fitted before that date with recording equipment of the type permitted under paragraph 1 of this Article . For the new Member States the date of 1 January 1975 shall be replaced by the date of 1 January 1976.'(') OJ No L 164, 27 . 7 . 1970, p . 1 . No L 181 /2 Official Journal of the European Communities 4. 7 . 73 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1973 . For the Council The President R. VAN ELSLANDE